ORDER
PER CURIAM:
Kelon Stallings appeals his convictions for second-degree felony murder, armed criminal action, and attempted burglary in the first degree following a jury trial in the Circuit Court of Jackson County. Each conviction was based on a theory of accomplice liability. On appeal, Stallings attacks the sufficiency of the evidence supporting each of his convictions and argues that the trial court erred in denying his Batson challenge. We find no error and affirm the judgment. Because a published opinion would have no precedential value, we have instead provided a separate memorandum of law to the parties explaining our ruling. Rule 30.25(b).